Title: John Adams to Thomas Jefferson, 21 Feb. 1786
From: Adams, John
To: Jefferson, Thomas


          
            
              Dear Sir
            
            

              Grosvenor Square

               Feb. 21. 1786.
            
          

          I have desired Colonel Smith to go Express to Paris, to
            intreat you to come here without loss of Time. The Portuguese Minister has received his
            Instructions from his Court, and we may here together conduct and finish the Negotiation
            with him, I suppose in three Weeks. But there is another Motive more Important. There is
            here a Tripolitan Ambassador with whom I have had three Conferences,, the Substance of
            what passed Colonel Smith will explain to You.—Your Visit here will be imputed to
            Curiosity to take a Look at England and pay your Respect at Court and to the Corps
            Diplomatick. There is nothing to be done in Europe, of half the Importance of this, and
            I dare not communicate to Congress what has passed without your Concurrence. What has
            been already done and expended will be absolutely thrown away and We shall be involved
            in a universal and horrible War with these Barbary states, which will continue for many
            Years, unless more is done immediately. I am so impressed and distressed with this
            affair that I will go to New York or to Algiers or first to one and then to the other,
            if you think it necessary, rather than it should not be brought to a Conclusion.
            Somebody must go to N York, one of Us, or Humphries or Smith in order to perswade
            Congress of the Necessity of doing more. Then somebody must go to Holland to obtain the
            means, and then somebody perhaps to Algiers to make Use of them. The Tripolitan might be
            perswaded to go with him. I refer you to the Bearer for all other Particulars, and have
            the Honour to be, with / great Esteem your Friend

          
            
              John Adams
            
          
        